DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Status of the Application
 Claims 1-8 have been examined in this application. This communication is the first action on the merits.
Status of Claims
	This action is in reply to the claims and remarks filed on October 20th 2020.
	Claims 1-8 are currently pending and have been examined.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the 
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-2,4-6, and 8 are rejected under 35 U.S.C. 103 as being unpatentable over  US 9,582,810 B2 John Wingle, as applied above, and in view of US 2013/0260727 A1 Edward B. Knudson, which will from now on be referred to as Knudson.
	As per claim 1, Wingle  teaches a system for verifying image alterations, comprising: acquiring one or more images of each of a plurality of vehicles available from a dealer; (Wingle: Column 6 Lines 20-27 (See where the user interface allows for users to control a number of features of the banner advertisement, where the user interface allows for the user to upload an image, as seen in Figure 5, it states a file for an Escalade.), Column 7 Lines 10-21 (See where the data store may aggregate content such as banner text/banner graphics, where the content is injected on to the screen of a 
 a dealer computing device, comprising: (Wingle: at least in Column 15 Lines 55-67 (See the system comprises a computer),  
 an acquisition and alteration processor, (Wingle: at least in Column 15 Lines 55-67 (See where the computer may comprise a processor)
 and a computer-readable storage device storing processor-executable instructions and an indicia file, wherein the instructions, when executed by the acquisition and alteration processor, configure the dealer computing device to  carry out the processes recited below (Wingle: Column 15 Lines 55-67 (See where the computer comprises a processor and memory, the memory may be non-volatile storage, and contains instructions when executed by the processor, which implement the functionality of the modules.)
acquire the images of the plurality of vehicles via the front-end image acquisition device, (Wingle: Column 6 Lines 20-30 (See where on an internal webpage a user interface allows for a user to select font color, font size selection control, background color, text field, and image upload field), also see  Figure 5, Also see Column 3 Lines 60-67 where 
alter at least one of the acquired images by superimposing an indicia from the indicia file on a background of the acquired image to be altered, (Wingle: Column 5 Lines 8-20, Column 6 Lines 20-39 (See where the user can control the font color, font size, the text field and the background color of the EID banner, where the banner can have a set time line, until the banner reverts back to a default banner advertisement), Additionally see Column 10 Lines 9-35 where the user is able to change the button style, background color, contact phone number, text number, and email, where the user is able to see what, and where the their texts will be shown in the banner.)
whereby the indicia is visible without blocking the view of the vehicle in the altered image, add the altered image to a website, (Wingle: Column 5 Lines 56-67 (See where the electronic information display (EID), is rendered on a customer’s device when the customer scanned a QR code, or entered a URL, an EID such as the one seen in Figure 1, has attributes that are associated with particular tag. Where the EID comprises an injection of at least one EID banner, widgets, and a webpage having item descriptive information, which are shown onto the screen of the users electronic device. The Webpage may be a website pointed to by a URL specified by the user or an internal webpage customized by the user, considered an EID webpage.), See Figure 6 for examples of what the banner looks like, along with the alterations to the images, such as the various changes in text, color and other attributes the system allows for alterations to occur.)
generate a log file in response to said altering and said adding  the log file recording each occurrence of altering the at least one of the acquired images and adding the altered image to the website, (Wingle: Column 7 Lines 1-21 (See where the data receiving module receives data to which tags are associated, this data represents inventory items, and may be formatted in comma separated values file  (understood to be storing the altered information of the images), the data may include an item identification code, a description, a default banner advertisement, a temporary banner advertisement, and temporal restrictions (the various information that can be changed, all are understood to be types of alterations of the acquired images). The data stored in the system and tags are assigned for each inventory item. The QR code generated for each tag, a text message keyword and corresponding URL may also be generated. The electronic content aggregation module aggregates content as a webpage injected onto a screen of an electronic device as a EID.), Additionally see Column 11 10-36 (See where the inventory items can be altered as a managed group, based upon the specific tags applied to the data, such as the files for all pre-owned Hondas at a dealership)
transmit the generated log file to an advertising entity to enable the advertising entity to verify said adding the altered images to the website and remit cooperative advertising funds to the dealer computing device in response thereto. (Wingle: Column 9 Lines 60-67 & Column 10 Lines 1-6 (See where a tag management organization may establish user accounts with a predetermined number of credits, each customer interaction, such as a scan, click or text may cost a predetermined number of credits. Hence every time a customer scans, clicks or texts to retrieve information, a user account is charged for a credit. Users may purchase a plan to buy a fixed number of credits per month (The tag 
	Although Wingle teaches utilizing image data as seen above, such as by allowing users to input images of vehicles via a user interface input, Wingle is moot as to how these images are taken, therefore Wingle does not teach utilizing a front-end image acquisition device for acquiring one or more images, however Knudson teaches a similar advertising system, where images that are used in the system, are acquired via a front end image acquisition device. (Knudson: at least in [0036] (See where the system involves imagery captured by a user’s smartphone, a smartphone includes a camera, a processor, a memory, and a wireless interface.), [0037] (the camera including a lens, autofocus, and a sensor, which cooperate to provide image data corresponding to an object imaged by the camera.) Also see [0056], [0232], [0279]-[0280] for examples of utilizing the camera to capture images)
	Furthermore, Wingle does not explicitly teach utilizing an advertising entity computing device to carry out the functionality that the advertising device is utilized above, however, Knudson teaches a similar system provides for an advertising entity computing device carrying out similar functionality. (Knudson: at least in [0057] (See where the users smartphone transmits image related data to a remote processor (advertising entity device) at the database system to device the captured image, in 
At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have modified Wingle with these aforementioned teachings from Knudson with the motivation of allowing users the functionality to capture images, and interact with advertising devices in order to provide advertisements to users, would prove to be useful as it would allow for users to extend concepts of social networking, “liking” to the realm of physical objects, through the user of smartphone cameras. The use of such an advertising device, would allow for publishers to control ancillary monetization opportunities triggered by the image.(Knudson: at least in [0003],  and [0067])
As per claim 2, Wingle in view of Knudson teaches the aforementioned features, furthermore, Wingle teaches wherein the indicia comprises digital branding. (Wingle: Column 4 Lines 36-61 (See where the QR code, phone number or a URL are provided which provide additional information for an inventory item such as vehicle), Additionally see Column 6 Lines 25-50 which showcases a few examples of the type of indicia that may be added along with the image.) Also see Figure 4 and 5)
As per claims 4 and 6: Claims 4 and 6 are a method. Claims 4-6 recite limitations that are parallel in nature to those addressed above in claims 1-2, which are directed to a system. Claims 4 and 6 are therefore rejected for the same reasons and rationale as set forth above in claims 1-2.
As per claim 5,  Wingle in view of Knudson teaches the aforementioned features, furthermore, Wingle teaches altering images, transmitting altered images, and remitting advertising funds based on said altered images as seen in the rejection above, however Wingle does not explicitly teach verifying by the advertising entity computing device the altering, and remitting the funds in response to the verification, therefore Wingle does not explicitly teach the totality of the following, verifying by the advertising entity computing device, said altering the at least one of the acquired images and said transmitting the altered image; and wherein the remitting, by the advertising entity device is responsive to successful verification of said altering and  said transmitting the altered image. 
	However, Knudson teaches utilizing an advertising entity computing device, to verify altered images, and remitting funds based upon verification of the altered image. (Knudson: at least in [0056] (See where a remote processor at the database system 
At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have modified Wingle with these aforementioned teachings from Knudson with the motivation of allowing the verification of altered images to identify, and verify publishers desires of the image, such as attribution to users sharing the image, would prove to be useful as it would allow for publishers to control ancillary monetization opportunities triggered by the image.(Knudson: at least in  [0067])

As per claim 8  A system for verifying vehicle banner production for a vehicle, comprising: a printing device;  (Wingle: at least in Column 8 Lines 18-34 (See where the CCD may be used in electronic form or in tangible form by sending the CCD to a printer server, the print server may then automatically print CCDs for each of the inventory items, where the print server may be contained in the printer device itself.), Column 16 
and a banner provider computing device, wherein the banner provider computing device is communicatively coupled to the printing device, the banner provider computing device comprising: a processor, and a computer-readable storage device storing processor-executable instructions and an indicia file, wherein the instructions, when executed by the processor, configure the banner provider computing device to: (Wingle: Column 15 Lines 55-67 (See where the system comprises a computer, which comprises a processor and a memory, where the system may comprise multiple processors and computers. )
receive data from a dealer computing device, wherein the received data comprises dealer-installed options and added value markup for the vehicle, (Wingle: Column 6 Lines 20-30 (See where on an internal webpage a user interface allows for a user to select font color, font size selection control, background color, text field, and the interface allows for the user to upload an image(understood as acquiring images of and about the vehicle, where it can be seen the graphics and images used in the system are of vehicles for example see  Figure 5, as it states a file for an Escalade is uploaded.), where as seen in Column 8 Lines 5-13 banner advertisements may be associated with each tag (each vehicle),  Also see Figure 4 which shows imagery of a vehicle in a banner advertisement)), Also see Column 3 Lines 60-67 where a customer can browse the dealership lot, where they can use a device to scan a QR code of a consumer content display provided on each vehicle.)
generate a banner file for the vehicle by auto-filling blank fields on a banner template with the received data, (Wingle: Column 5 Lines 8-20, Column 6 Lines 20-39 (See where the user can control the font color, font size, the text field and the background color of the EID banner, where the banner can have a set time line, until the banner reverts back to a default banner advertisement), Additionally see Column 10 Lines 9-35 where the user is able to change the button style, background color, contact phone number, text number, and email, where the user is able to see what, and where the their texts will be shown in the banner.), Column 7 Lines 33-50 (See where the system can use pre-generated tags, which may be established even before a user of the tags has had an opportunity to associate the tags to particular items of the inventory), Column 11 10-36 (See where the inventory items can be altered as a managed group, based upon the specific tags applied to the data, such as the files for all pre-owned Hondas at a dealership)
produce a print ready file of the banner files, wherein the print ready file enables the printing device to print a vehicle banner for the vehicle indicative of the dealer-installed options and added value markup,4of9 CORE/3511410.001902/162529524.1 SCDM 1677.US (Wingle: at least in Column 8 Lines 18-34 (See where the CCD may be used in electronic form or in tangible form by sending the CCD to a printer server, the print server may then automatically print CCDs for each of the inventory items, where the print server may be contained in the printer device itself.)
transmit the print ready file to the printing device, wherein the printing device prints the vehicle banner for display on the vehicle in response to receiving the print ready file from the banner provider computing device, (Wingle: at least in  Column 8 Lines 18-34 (See where the CCD may be used in electronic form or in tangible form by 
and transmit a co-op reimbursement form to the dealer computing device response to the printing of the vehicle banner for use in verifying the printing of the vehicle banner; ( Wingle: at least in Column 4 Lines 13-35 (See where the consumer content display ay include information regarding the vehicle such as a banner, graphic, message text, QR code, website, text keyword. Where a tangible copy of the CCD may be used by placing it at or near the object, or in advertising outlets such as magazines),  Column 17 Lines 17-30 (See where the invention may provide a business method, which performs the process on an advertising or fee basis, where the service provider could offer to provide information management, and can create, maintain, support a computer infrastructure that performs the processes of the above invention, wherein in return, the service provider can receive payment from the customer under a subscription or fee arrangement and the service provider can receive payment from the sale of advertising content to third parties.) 
 wherein the transmission of the co-op reimbursement form from the dealer computing device to an advertising entity computing device enables  the advertising entity computing device to verify the printing of the vehicle banner and remit cooperative advertising funds to the dealer computing device in response thereto. (Wingle: Column 9 Lines 60-67 & Column 10 Lines 1-6 (See where a tag management organization may establish user accounts with a predetermined number of credits, each customer interaction, such as a scan, click or text may cost a predetermined number of credits. Hence every time a customer scans, clicks or texts to retrieve information, a user account is charged for a credit. Users may purchase a plan to buy a fixed number of credits per month (The tag management organization is understood to be an advertising entity which charge for interactions with the banner content.), Additionally see Figure 17 and Column 11 Lines 34-55 (Which display advertising information, such as how specific groups of tags are performing based on a USCT count, which stands for the amount of unique scans, clicks or texts.), Additionally see Column 12 Lines 34-60 (Which shows the advertising systems have access to the altered images that are shown via websites.)
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the 
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 3 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Wingle in view of Knudson, as applied above, and in view of US 2007/0274519 A1 Alexander J. Cohen, which will from now on be referred to as Cohen.
As per claim 3, Wingle in view of Knudson  teaches the limitations set forth above, such as altering one or more banners that showcases various vehicles for sale at a dealership, however Wingle in view of Knudson  is moot as to whether not the system provides any capabilities in masking objects around the image, therefore Wingle in view of Knudson  does not explicitly teach the totality of the following,  wherein the processor-executable instructions, when executed by the acquisition and alteration processor, further configure the dealer computing device to alter the at least one of the acquired images by masking objects from the background thereof other than the vehicle and the superimposed indicia 
However, Cohen teaches this above aforementioned feature (Cohen: at least in [0050] (See where the processing system may modify the restricted image where the identity or other information about the restricted image may be protected, hidden, or obscured, while maintaining a general presentation context of the media asset.), [0065] (See where the at the start of the operation the system determines when the restricted image is determined to be included within a media asset, wherein the recognition logic may determine that the restricted image is of a person, place or thing that is not to be included within produced (modified) versions of the media asset.) [0075] (See where the modified image maintains many image attributes of the restricted image and a presentation context of the media asset may be maintained within the modified media asset observers users or recipients of the modified media asset may not be aware that such a modification has taken place.)
At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have modified Wingle in view of Knudson with these aforementioned teachings from Cohen with the motivation of utilizing a similar advertising system of Cohen, it would prove useful to allow other alterations to the potential media asset such as a banner advertisement to only include content that would be useful to the seller, while also avoiding other imagery that would not be useful to showcasing the content. Thus preserving the privacy of a user not wanting to be in the images, or anonymizing the source of the image. (Cohen: at least in [0091]-[0092])
As per claim 7: Claim 7 is a method. Claim 7 recites limitations that are parallel in nature to those addressed above in claims 3, which is directed to a system. Claim 7 is therefore rejected for the same reasons and rationale as set forth above in claims 3.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON BENJAMIN WARREN whose telephone number is (571)272-8934.  The examiner can normally be reached on Monday-Friday; 9:00-6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Smith can be reached on (571) 272-6763.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 

/JASON B WARREN/Examiner, Art Unit 3625                                                                                                                                                                                                        
/ALLISON G WOOD/Primary Examiner, Art Unit 3625